Exhibit 10.2

VIVINT SOLAR, INC.

INVOLUNTARY TERMINATION PROTECTION AGREEMENT

THIS INVOLUNTARY TERMINATION PROTECTION AGREEMENT (this “Agreement”) is made and
entered into by and between Bryan Christiansen (“Executive”) and Vivint Solar,
Inc. (the “Company”), effective as of June 17, 2016 (the “Effective Date”).

RECITALS

The Board of Directors of the Company (the “Board”) believes that it is in the
best interest of the Company and its stockholders to assure that the Company
shall have the continued dedication and objectivity of Executive, to provide
Executive with an incentive to continue Executive’s employment with the Company,
and to motivate Executive to maximize the value of the Company for the benefit
of its stockholders.

The Board believes that it is important to provide Executive with certain
severance benefits upon Executive’s termination of employment under certain
circumstances. These benefits shall provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants contained herein, the Company and Executive hereby agree as follows:

1.Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination for Cause, Executive shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement or as may otherwise be available in accordance with the Company’s
established employee plans that provide benefits other than in the nature of
severance or separation pay.

3.Severance Benefits.

(a)Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive other than for Good Reason,
or (ii) for Cause by the Company, then Executive shall not be entitled to
receive any payment other than accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any Company’s
established employee plans, policies, and arrangements that provide benefits
other than in the nature of severance or separation pay (“Accrued
Compensation”).

(b)Involuntary Termination other than for Cause or Voluntary Termination for
Good Reason outside of the Change of Control Period. If, outside of the Change
of Control Period, (i) the Company terminates Executive’s employment with the
Company other than for Cause (excluding by reason of death or Disability) or
(ii) if Executive resigns from such employment for Good Reason, then subject to
Section 4 below and in addition to any Accrued Compensation, Executive shall
receive the following:

 

--------------------------------------------------------------------------------

 

(i)Non-COC Severance Payment. Executive shall be paid an amount equal to 1.0x
the sum of (A) Executive’s base salary rate, as then in effect, plus (B) (i) if
Executive has been employed with the Company for at least one year as of the
date of Executive’s termination of employment, the average of performance
bonuses paid to Executive for each year Executive was employed by the Company
during the 3-year period immediately preceding the date of Executive’s
termination of employment or (ii) if Executive has been employed with the
Company for less than one year as of the date of Executive’s termination of
employment, Executive’s target annual performance bonus, in effect for the
Company’s fiscal year in which Executive’s employment with the Company
terminates (the “Non-COC Severance”). The Non-COC Severance will be paid, less
applicable withholdings, in equal installments over a period of 12 months
following the date Executive’s employment with the Company terminates (the
“Non-COC Severance Period”), with the first payment to be made on the 61st day
following Executive’s termination of employment (and to include any severance
payments that otherwise would have been paid to Executive within the 60 days
following the date of Executive’s termination of employment), with any remaining
payments paid in accordance with the Company’s normal payroll practices for the
remainder of the Non-COC Severance Period.

(ii)Non-COC Additional Bonus Payment. Executive shall be paid an amount equal to
a pro-rata portion of the annual bonus paid to Executive in respect of the
fiscal year which ended prior to the fiscal year that contained the date of
Executive’s termination of employment; provided, however, that if the duration
of Executive’s employment with the Company in the prior fiscal year did not
entitle Executive to annual bonus for that fiscal year, such pro-rata portion
instead will be determined using Executive’s target annual bonus in the fiscal
year that contained the date of Executive’s termination of employment (the
“Non-COC Additional Bonus”).  The pro-rata portion will be based on the number
of days that elapsed in the fiscal year between the first day of the fiscal year
and the date of Executive’s termination of employment compared to 365. This
Non-COC Additional Bonus will be paid, less applicable withholdings, in equal
installments over the Non-COC Severance Period, with the first payment to be
made on the 61st day following Executive’s termination of employment (and to
include any Non-COC Additional Bonus amount that otherwise would have been paid
to Executive within the 60 days following the date of Executive’s termination of
employment), with any remaining payments paid in accordance with the Company’s
normal payroll practices for the remainder of the Non-COC Severance Period.

(iii)Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of
(A) the end of the Non-COC Severance Period or (B) the date upon which Executive
and/or Executive’s eligible dependents are no longer eligible for COBRA
continuation coverage. The reimbursements will be made by the Company to
Executive consistent with the Company’s normal expense reimbursement policy.
Notwithstanding the first sentence of this Section 3(b)(iii), if, at the time of
Executive’s termination of employment, it would result in a Company excise tax
to reimburse Executive for the COBRA premiums than no such premiums will be
reimbursed and if do so would not cause imposition of an excise tax, Executive
will be paid a single lump sum of $24,000.

(c)Involuntary Termination other than for Cause or Voluntary Termination for
Good Reason within the Change of Control Period. If, within the Change of
Control Period, (i) the Company terminates Executive’s employment without Cause
(excluding by reason of death or Disability) or (ii) Executive terminates
Executive’s employment with the Company for Good Reason, then, subject to
Section 4 below and in addition to any Accrued Compensation, Executive shall
receive the following severance from the Company:

 

--------------------------------------------------------------------------------

 

(i)COC Severance Payment. Executive shall be paid an amount equal to 2.0x (or
1.5x, if Executive’s termination of employment occurs following the Adjustment
Date) the sum of (A) Executive’s base salary rate, as then in effect, plus
(B) (i) if Executive has been employed with the Company for at least one year as
of the date of Executive’s termination of employment, the average of the
performance bonuses paid to Executive for each year Executive was employed by
the Company during the 3-year period immediately preceding the date of
Executive’s termination of employment or (ii) if Executive has been employed
with the Company for less than one year as of the date of Executive’s
termination of employment, Executive’s target annual performance bonus, in
effect for the Company’s fiscal year in which Executive’s employment with the
Company terminates (the “COC Severance”). The COC Severance will be paid, less
applicable withholdings, in a lump sum on the 61st day following Executive’s
termination of employment. For the avoidance of doubt, if (x) Executive incurred
a termination prior to a Change of Control that qualifies Executive for
severance payments under Section 3(b)(i) above; and (y) a Change of Control
occurs within six months following Executive’s termination of employment that
qualifies Executive for the superior benefits under this Section 3(c)(i), then
Executive shall be entitled to a lump-sum payment of the amount calculated under
this Section 3(c)(i), less amounts already paid under Section 3(b)(i) above.

(ii)COC Additional Bonus Payment. Executive shall be paid an amount equal to a
pro-rata portion of the annual performance bonus that would have been paid to
Executive had Executive been employed by the Company for the entire fiscal year
that contained the date of Executive’s termination of employment, based on
actual performance for such fiscal year (and assuming that any performance
objectives that are based on individual performance are achieved at target
levels) (the “COC Additional Bonus”). This COC Bonus Severance will be paid in a
lump sum, less applicable withholdings, at the same time as annual performance
bonuses are paid to other Company executives. For the avoidance of doubt, if
(x) Executive incurred a termination prior to a Change of Control that qualifies
Executive for severance payments under Section 3(a)(ii) above; and (y) a Change
of Control occurs within six months following Executive’s termination of
employment that qualifies Executive for superior benefits under this
Section 3(c)(ii), then Executive shall be entitled to a lump-sum payment of the
amount calculated under this Section 3(c)(ii), less amounts already paid under
Section 3(b)(ii) above, but in no case less than $0.

(iii)Equity Compensation Acceleration. 100% of Executive’s then unvested
outstanding stock options, restricted stock units and other Company equity
compensation awards, including any equity awards transferred to Executive’s
estate planning vehicles (the “Equity Compensation Awards”) shall immediately
vest and become exercisable. In the case of equity awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at target levels. Any Company stock options and stock appreciation rights shall
thereafter remain exercisable following Executive’s employment termination for
the period prescribed in the respective option and stock appreciation right
agreements.

(iv)Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of
(A) the end of 18 months or (B) the date upon which Executive and/or Executive’s
eligible dependents are no longer eligible for COBRA continuation coverage. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy. Notwithstanding the first
sentence of this Section 3(c)(iv), if, at the time of Executive’s termination of
employment, it would result in a Company excise tax to reimburse Executive for
the COBRA premiums than no such premiums will be reimbursed and if do so would
not cause imposition of an excise tax, Executive will be paid a single lump sum
of $36,000.

 

--------------------------------------------------------------------------------

 

(d)Termination for Death or Disability. If Executive’s employment is terminated
as a result of Executive’s Disability or death, Executive (or Executive’s
estate) shall not be entitled to receive any payment other than Accrued
Compensation.

(e)Exclusive Remedy. In the event of a termination of Executive’s employment,
the provisions of Section 3 are intended to be and are exclusive an in lieu of
any other rights or remedies to which Executive or the Company otherwise may be
entitled, whether at law, tort, or contract, in equity, or under this Agreement
(other than the payment of Accrued Compensation). For the avoidance of doubt,
Executive shall in no circumstances be entitled to both benefits pursuant to
Section 3(b) and the benefits pursuant to Section 3(c), except as specifically
set out in Section 3(c). Executive will be entitled to no benefits,
compensation, or other payments or rights upon a termination of employment other
than those benefits expressly set forth in Section 3 of this Agreement.

4.Conditional Nature of Severance Payments and Benefits.

(a)Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in substantially the form
attached hereto as Exhibit A (the “Release”), which must become effective and
irrevocable no later than the 60th day following Executive’s termination of
employment (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, Executive shall forfeit any right to
severance payments or benefits under this Agreement. In no event shall severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable. Any severance payments or benefits under this
Agreement will be paid, or, in the case of installments, will commence, on the
first regularly scheduled payroll date following the date the Release becomes
effective and irrevocable, or if later, such time as required by
Section 4(c)(iii) below.

(b)Restrictive Covenants. During the term of Executive’s employment and for the
Restricted Period, Executive shall comply with the restrictive covenants set
forth on Appendix A (collectively, the “Restrictive Covenants”). Executive’s
receipt of any payments or benefits under Section 3 shall be subject to
Executive continuing to comply with the terms of the Restrictive Covenants.

(c)Section 409A.

(i)Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred  Payments”) shall be paid or otherwise provided until Executive
has a “separation from service” within the meaning of Section 409A. Similarly,
no severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A‑1(b)(9) shall be payable until Executive has a “separation from
service” within the meaning of Section 409A.

(ii)It is intended that none of the severance payments under this Agreement will
constitute “Deferred Payments” but rather will be exempt from Section 409A as a
payment that would fall within the “short-term deferral period” as described in
Section 4(c)(iv) below or resulting from an involuntary separation from service
as described in Section 4(c)(v) below. However, any severance payments or
benefits under this Agreement that would be considered Deferred Payments shall
be paid on, or, in the case of installments, shall not commence until, the
61st day following Executive’s separation from service, or, if later, such time
as required by Section 4(c)(iii). Except as required by Section 4(c)(iii),

 

--------------------------------------------------------------------------------

 

any installment payments that would have been made to Executive during the
60 day period immediately following Executive’s separation from service but for
the preceding sentence shall be paid to Executive on the 61st day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.

(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six months following Executive’s
separation from service, shall become payable on the first payroll date that
occurs on or after the date six months and one day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
shall be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the
six month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph shall be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Payments for purposes of Section
4(c)(i) above.

(v)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) shall not constitute Deferred Payments for
purposes of Section 4(c)(i)above.

(vi)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A. In no event will the
Company reimburse Executive for any tax obligations incurred by Executive as a
result of the application of Section 409A.

5.Golden Parachute Excise Tax Best Results. In the event that the severance and
other benefits provided for in this agreement or otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Code Section 280G and
(b) would be subject to the excise tax imposed by Code Section 4999, then such
benefits shall be either:

(i)delivered in full, or

(ii)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by Code
Section 4999, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Code Section 4999. Unless the Company and
Executive otherwise agree in writing, the determination of Executive’s excise
tax liability and the amount required

 

--------------------------------------------------------------------------------

 

to be paid under this Section 5 shall be made in writing by a nationally
recognized certified professional services firm selected by the Company, the
Company’s legal counsel or such other person or entity to which the parties
mutually agree (the “Firm”). For purposes of making the calculations required by
this Section 5, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Company and Executive shall furnish to the Firm such information and documents
as the Firm may reasonably request in order to make a determination under this
Section 5. The Company shall bear all costs the Firm may reasonably incur in
connection with any calculations contemplated by this Section 5. Any reduction
in payments and/or benefits required by this Section 5 shall occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
or (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of
Executive’s equity awards. If two or more equity compensation awards are granted
on the same date, each award shall be reduced on a pro-rata basis.

6.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a)Adjustment Date. “Adjustment Date” means the 3-year anniversary of the date
the United Securities and Exchange Commission declares effective the Company’s
S-1 registration statement filed in connection with its initial public offering.

(b)Cause. “Cause” means any of the following occurring during Executive’s
employment by the Company (except with respect to clause (v) below):
(i) material personal dishonesty by Executive involving Company business or
participation in a fraud against the Company, or Executive’s breach of
Executive’s fiduciary duty to Company; (ii) Executive’s indictment or conviction
of a felony or other crime involving moral turpitude or dishonesty;
(iii) Executive’s willful material refusal to comply with the lawful requests
made of Executive by the Board reasonably related to Executive’s employment by
the Company and the performance of Executive’s duties with respect thereto (but
which shall not include a request to waive or amend any portion of this
Agreement or terminate this Agreement or to consent to an action that would
result in Executive’s loss of a right under this Agreement); (iv) Executive’s
material violation of the Company’s policies, after written notice to Executive
and an opportunity to be heard by the Board and Executive’s failure to fully
cure such violations within a reasonable period of time of not less than 30 days
after such hearing; (v) Executive’s threats or acts of violence in the
workplace; (vi) Executive’s unlawful harassment in the course of any business
activity of any employee or independent contractor of the Company;
(vii) Executive’s theft or unauthorized conversion by or transfer of any Company
asset or business opportunity to Executive or any third party; and (viii) a
material breach by Executive of any material provision of this Agreement or any
other agreement with the Company after written notice to Executive and an
opportunity to be heard by the Board and Executive’s failure to fully cure such
breach within a reasonable period of time of not less than thirty 30 days after
such hearing.

(c)Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; or

 

--------------------------------------------------------------------------------

 

(ii)Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election. For purposes of this clause (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person shall not be
considered a Change of Control; or

(iii)Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection (iii), the following will not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (A) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (2) an entity,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a Person, that owns, directly or indirectly, 50%
or more of the total value or voting power of all the outstanding stock of the
Company, or (4) an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. For purposes of this subsection (iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

For these purposes, persons shall be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

Notwithstanding the foregoing provisions of this definition, a transaction will
not constitute a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(d)Change of Control Period. “Change of Control Period” means the period
beginning on the date six months prior to, and ending on the date that is 18
months following, a Change of Control.

(e)Disability. “Disability” means that Executive has been unable to perform
Executive’s duties at the Company as the result of Executive’s incapacity due to
physical or mental illness, and such inability, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate
Executive’s employment. In the event that Executive resumes the performance of
substantially all of Executive’s duties hereunder before the termination of
Executive’s

 

--------------------------------------------------------------------------------

 

employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

(f)Good Reason. “Good Reason” means Executive’s resignation within 90 days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Executive’s express
written consent:

(i)a material diminution in Executive’s title, duties, authority, reporting
position or responsibilities measured in the aggregate; or

(ii)a material reduction of Executive’s base compensation (in other words, a
material reduction in Executive’s base salary or target bonus opportunity) as in
effect immediately prior to such reduction, other than reductions implemented as
part of an overall Company-wide reduction program that is applied similarly to
all executive officers and is no more than 20%; or

(iii)a material change in the geographic location at which Executive must
perform services (in other words, Executive’s relocation to a facility or an
office location more than a 75-mile radius from Executive’s then current
location); or

(iv)a material breach by the Company of a material provision of any material
agreement between Executive and the Company.

Notwithstanding the foregoing, Executive agrees not to resign for Good Reason
without first providing the Company with written notice of the acts or omissions
constituting the grounds for Good Reason within ninety 90 days of the initial
existence of the grounds for Good Reason and a reasonable cure period of thirty
30 days following the date of such notice.

(g)Restricted Period. “Restricted Period” means a period of 12 months following
the date of Executive’s termination of employment; provided, however, that if
Executive’s termination of employment occurs under the circumstances giving rise
to payment under Section 3(b) of this Agreement, the Restricted Period will
equal the Non-COC Severance Period.

7.Successors.

(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8.Notice.

(a)General. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given upon receipt or, if earlier, (a) five days after deposit with
the U.S. Postal Service or other applicable postal

 

--------------------------------------------------------------------------------

 

service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or
(d) one business day after the business day of facsimile transmission, if
delivered by facsimile transmission with copy by first class mail, postage
prepaid, and shall be addressed (i) if to Executive, at Executive’s last known
residential address and (ii) if to the Company, at the address of its principal
corporate offices (attention:  Secretary), or in any such case at such other
address as a party may designate by 10 days’ advance written notice to the other
party pursuant to the provisions above.

(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or Disability or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) above. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than 30 days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason or Disability shall
not waive any right of Executive hereunder or preclude Executive from asserting
such fact or circumstance in enforcing Executive’s rights hereunder.

9.Miscellaneous Provisions.

(a)No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.

(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof, including
Executive’s signed offer letter with the Company in effect as of the Effective
Date.  This Agreement may not be altered, modified, or amended, nor may any
subsequent equity awards granted to Executive have less favorable change in
control or severance protection unless such amendment or subsequent document is
in writing signed by Executive and specifically referencing this Section 9(d).

(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Utah, without
regard to the choice-of-law provisions. The Utah state courts in Provo, Utah
and/or the United States District Court for the District of Utah, located in
Provo, Utah, shall have exclusive jurisdiction and venue over all controversies
relating to or arising out of this Agreement. Executive hereby expressly
consents to the exclusive jurisdiction and venue of the state courts in Utah
County, Utah and/or the United States District Court for the District of Utah,
located in Provo, Utah for any disputes arising out of or relating to this
Agreement.

 

--------------------------------------------------------------------------------

 

(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g)Tax Withholding. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

(h)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Remainder of Page Intentionally Left Blank]




 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, to be effective as of the
Effective Date.

COMPANY

VIVINT SOLAR, INC.

                        By:/s/ David
Bywater                                                

                              David Bywater

                              Chief Executive Officer

 

EXECUTIVEBy:/s/ Bryan Christiansen                                          

                              Bryan Christiansen




 

--------------------------------------------------------------------------------

 

APPENDIX A
Restrictive Covenants

This Appendix A shall supplement the terms of the Involuntary Termination
Protection Agreement (the “Agreement”). Unless otherwise defined below,
capitalized terms used herein shall have the meaning prescribed to them under
the Agreement.

1.

Noncompetition; Nonsolicitation; Nondisparagement.

(a)Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(b)During Executive’s Employment with the Company or its Affiliates (the
“Employment Term”) and for the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Restricted Group in the
Business, the business of any then current or prospective client or customer
with whom Executive (or his direct reports) had personal contact or dealings on
behalf of the Company during the one-year period preceding Executive’s
termination of Employment.

(i)During the Restricted Period, Executive will not directly or indirectly:

(A)engage in the Business anywhere in the United States, or in any geographical
area that is within 100 miles of any geographical area where the Restricted
Group engages in the Business, including, for the avoidance of doubt, by
entering into the employment of or rending any services to a Core Competitor,
except where such employment or services do not relate in any manner to the
Business;

(B)acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(C)intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.

(ii)Notwithstanding anything to the contrary in this Appendix A, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Business (including, without limitation, a Core Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.

(iii)During the Employment Term and the Restricted Period, Executive will not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:

(A)solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

 

--------------------------------------------------------------------------------

 

(B)hire any executive-level employee, key personnel, or manager-level employee
(i.e., any operations manager or district sales manager) who was employed by the
Restricted Group as of the date of Executive’s termination of employment with
the Company or who left the employment of the Restricted Group coincident with,
or within one year prior to or after, the termination of Executive’s employment
with the Company; or

(C)encourage any consultant of the Restricted Group to cease working with the
Restricted Group.

(iv)For purposes of this Agreement:

(A)“Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

(B) “Business” shall mean (1) origination, installation, or monitoring services
related to residential or commercial security, life-safety, energy management or
home automation services, (2) installation or servicing of residential or
commercial solar panels or sale of electricity generated by solar panels,
(3) design, engineering or manufacturing of technology or products related to
residential or commercial security, life-safety, energy management or home
automation services and/or (4) provision of wireless voice or data services,
including internet, into the home.

(C)“Core Competitor” shall mean ADT Security Services/Tyco Integrated Security,
Security Networks, LLC, Protection 1, Inc., Protect America, Inc., Stanley
Security Solutions, Inc., Vector Security, Inc., Slomins, Inc., Monitronics
International, Inc., Life Alert, Comcast Corporation, Time Warner, Inc., AT&T
Inc., Verizon Communications, Inc., DISH Network Corp., DIRECTV, Pinnacle, JAB
Wireless, Inc., Clearwire Corporation, CenturyLink, Inc., Cox Communication,
Inc. and any of their respective Affiliates and current or future dealers, and
Sungevity, Inc., RPS, Sunrun Inc., Solar City Corporation, Clean Power Finance,
SunPower Corporation, Corbin Solar Solutions LLC, Galkos Construction, Inc., and
any of their respective Affiliates or current or future dealers.

(D)“Restricted Group” shall mean, collectively, the Company and its subsidiaries
and, to the extent engaged in the Business, their respective Affiliates
(including The Blackstone Group L.P. and its Affiliates).

(v)Notwithstanding the foregoing, if Executive’s principal place of employment
is located in California, then the provisions of Sections 1(a)(i), 1(a)(ii), and
1(a)(iv)(B) and (C) of this Appendix A shall not apply following Executive’s
termination of employment.

(c)During the Employment Term and the three-year period beginning immediately
following the Employment Term, Executive agrees not to make, or cause any other
person to make, any communication that is intended to criticize or disparage, or
has the effect of criticizing or disparaging, the Company or any of its
affiliates, agents or advisors (or any of its or their respective employees,
officers or directors (it being understood that comments made in Executive’s
good faith performance of his duties hereunder shall not be deemed disparaging
or defamatory for purposes of this Agreement).  Nothing set forth herein shall
be interpreted to prohibit Executive from responding truthfully to incorrect
public

 

--------------------------------------------------------------------------------

 

statements, making truthful statements when required by law, subpoena or court
order and/or from responding to any inquiry by any regulatory or investigatory
organization.

(d)It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 1 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Executive, the provisions of this Appendix
A shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(e)The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(f)The provisions of Section 1 hereof shall survive the termination of
Executive’s employment for any reason.

2.

Confidentiality; Intellectual Property.

(a)Confidentiality.

(i)Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than Executive’s professional advisers who are bound by confidentiality
obligations or otherwise in performance of Executive’s duties under Executive’s
employment and pursuant to customary industry practice), any non-public,
proprietary or confidential information --including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals -- concerning the past,
current or future business, activities and operations of the Company, its
subsidiaries or Affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis (“Confidential
Information”) without the prior written authorization of the Board.

(ii)“Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (b) made legitimately available to
Executive by a third party without breach of any confidentiality obligation of
which Executive has knowledge; or (c) required by law to be disclosed; provided
that with respect to subsection (c) Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and reasonably cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

(iii)Except as required by law, Executive will not disclose to anyone, other
than Executive’s family (it being understood that, in this Agreement, the term
“family” refers to Executive, Executive’s spouse, children, parents and spouse’s
parents) and advisors, the existence or contents of this Agreement; provided
that Executive may disclose to any prospective future employer the provisions of

 

--------------------------------------------------------------------------------

 

this Appendix A. This Section 2(a)(iii) shall terminate if the Company publicly
discloses a copy of this Agreement (or, if the Company publicly discloses
summaries or excerpts of this Agreement, to the extent so disclosed).

(iv)Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
Affiliates; and (y) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information, except that Executive
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information.  

(b)Intellectual Property.  

(i)If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials) (“Works”), either alone or with third
parties, at any time during Executive’s employment by the Company and within the
scope of such employment and/or with the use of any the Company resources
(“Company Works”), Executive shall promptly and fully disclose same to the
Company and hereby irrevocably assigns, transfers and conveys, to the maximum
extent permitted by applicable law, all of Executive’s right, title, and
interest therein (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition, other intellectual property laws,
and related laws) to the Company to the extent ownership of any such rights does
not vest originally in the Company. If Executive creates any written records (in
the form of notes, sketches, drawings, or any other tangible form or media) of
any Company Works, Executive will keep and maintain same. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.

(ii)Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.

(iii)Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company that are
from time to time previously disclosed to Executive, including regarding the
protection of Confidential Information and intellectual property and potential
conflicts of interest.

(iv)The provisions of Section 2 hereof shall survive the termination of
Executive’s employment for any reason.




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF RELEASE OF CLAIMS

RELEASE OF CLAIMS

THIS RELEASE OF CLAIMS (this “Agreement”) is made by and between Vivint Solar,
Inc. (the “Company”), and Brian Christiansen (“Executive”). The Company and
Executive are sometimes collectively referred to herein as the “Parties” and
individually referred to as a “Party”.

RECITALS

WHEREAS, Executive was employed by the Company until                , 20    ,
when Executive’s employment was terminated (“Termination Date”);

WHEREAS, Executive signed an [At-Will Employment, Proprietary Information,
Invention Assignment, and Arbitration Agreement] with the Company, effective as
of                      (the “Proprietary Rights Agreement”);

WHEREAS, in accordance with Section 3[(b)]/[(c)] of that certain Involuntary
Termination Protection Agreement between the Company and Executive, effective as
of                      (the “Termination Agreement”), Executive has agreed to
enter into and not revoke a standard release of claims in favor of the Company
as a condition to receiving the severance benefits described in the Termination
Agreement; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment relationship with the Company and the termination of that
relationship.

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Executive hereby agree as
follows:

COVENANTS

1.Termination. Executive’s employment with the Company terminated on the
Termination Date.

2.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions of the Termination Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, draws, stock, stock options or
other equity awards (including restricted stock unit awards), vesting, and any
and all other benefits and compensation due to Executive and that no other
reimbursements or compensation are owed to Executive.

3.Release of Claims. Executive agrees that the consideration to be paid in
accordance with the terms and conditions of the Termination Agreement represents
settlement in full of all outstanding obligations owed to Executive by the
Company and its current and former officers, directors, Executives,

 

--------------------------------------------------------------------------------

 

agents, investors, attorneys, stockholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:

(a)any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Utah
Antidiscrimination Act; the California Family Rights Act; the California Equal
Pay Law; the California  Unruh Civil Rights Act; the California Workers’
Compensation Act; the California Labor Code; and the California Fair Employment
and Housing Act; the Utah Antidiscrimination Act;

(e)any and all claims for violation of the federal, or any state, constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this Section 3 (the “Release”)
shall be and remain in effect in all respects as a complete general release as
to the matters released. The Release does not extend to any severance
obligations due Executive under the Termination Agreement. The Release does not
release

 

--------------------------------------------------------------------------------

 

claims that cannot be released as a matter of law, including, but not limited
to, Executive’s right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company). Executive represents that Executive has made no assignment or transfer
of any right, claim, complaint, charge, duty, obligation, demand, cause of
action, or other matter waived or released by this Section 3. Nothing in this
Agreement waives Executive’s (i) rights under that certain Indemnification
Agreement between the Company and Executive, effective as of [DATE] (the
“Indemnification Agreement”), or (ii) rights to indemnification or any payments
under any fiduciary insurance policy, if any, provided by any act or agreement
of the Company, state or federal law or policy of insurance.

4.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Executive was already entitled. Executive further acknowledges that
Executive has been advised by this writing that (a) Executive should consult
with an attorney prior to executing this Agreement; (b) Executive has at least
21 days within which to consider this Agreement; (c) Executive has 7 days
following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
In the event Executive signs this Agreement and delivers it to the Company in
less than the 21-day period identified above, Executive hereby acknowledges that
Executive has freely and voluntarily chosen to waive the time period allotted
for considering this Agreement. Executive acknowledges and understands that
revocation must be accomplished by a written notification to the Chief Legal
Officer of the Company that is received prior to the Effective Date.

5.Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in Executive’s favor at the time of executing the release,
which, if known by Executive, must have materially affected Executive’s
settlement with the releasee. Executive, being aware of this principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect.

6.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees. Executive confirms that Executive has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Executive or
any other present or former Company employees, including violations of the
federal and state securities laws or the Sarbanes-Oxley Act of 2002.

7.Confidential Information. Executive reaffirms and agrees to observe and abide
by the terms of the Proprietary Rights Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, which

 

--------------------------------------------------------------------------------

 

agreement shall continue in force; provided, however, that: (a) as to any
provisions regarding competition contained in the Proprietary Rights Agreement
that conflict with the provisions regarding competition contained in Appendix A
of the Termination Agreement, the provisions of Appendix A of the Termination
Agreement shall control; (b) as to any provisions regarding solicitation of
employees contained in Appendix A of the Proprietary Rights Agreement that
conflict with the provisions regarding solicitation of employees contained in
this Agreement, the provisions of Appendix A of the Termination Agreement shall
control.

8.Return of Company Property; Passwords and Password-protected Documents.
Executive confirms that Executive has returned to the Company in good working
order all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones and pagers), access or credit cards, Company
identification, and any other Company-owned property in Executive’s possession
or control.  Executive further confirms that Executive has cancelled all
accounts for Executive’s benefit, if any, in the Company’s name, including, but
not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts. Executive also confirms that Executive has
delivered all passwords in use by Executive at the time of Executive’s
termination, a list of any documents that Executive created or of which
Executive is otherwise aware that are password-protected, along with the
password(s) necessary to access such password-protected documents.

9.No Cooperation. Executive agrees that Executive will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
Executive cannot provide any such counsel or assistance.

10.Breach. In addition to the rights provided in the Section 11 below, Executive
acknowledges and agrees that any material breach of this Agreement (unless such
breach constitutes a legal action by Executive challenging or seeking a
determination in good faith of the validity of the waiver herein under the
ADEA), or of any provision of the Proprietary Rights Agreement, shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Executive under this Agreement and to obtain damages, except as
provided by law, provided, however, that the Company shall not recover One
Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Executive under this Agreement and the
Proprietary Rights Agreement.

11.Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

12.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

 

--------------------------------------------------------------------------------

 

13.Noncompetition/Nonsolicitation/Nondisparagement. Executive agrees to adhere
to the noncompetition, nonsolictiation, and the nondisparagement restrictions
set forth in Appendix A of the Termination Agreement.

14.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential and proprietary information under the
Proprietary Rights Agreement to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications. Any
language in the Proprietary Rights Agreement regarding Executive’s right to
engage in Protected Activity that conflicts with, or is contrary to, this
paragraph is superseded by this Agreement. In addition, pursuant to the Defend
Trade Secrets Act of 2016, Executive is notified that an individual will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

15.Costs. The Parties shall each bear their own costs, attorneys’ fees and other
fees incurred in connection with the preparation of this Agreement.

16.Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN UTAH COUNTY IN THE STATE OF UTAH,
BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH UTAH LAW, INCLUDING
THE UTAH RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL UTAH LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH UTAH LAW, UTAH LAW SHALL TAKE PRECEDENCE. THE DECISION OF
THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND

 

--------------------------------------------------------------------------------

 

EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND
COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY
AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT
OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION 16 WILL
NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.

17.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive’s
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

18.No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

19.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

20.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Proprietary Rights Agreement, the Termination Agreement, the
Indemnification Agreement, and Executive’s written equity compensation
agreements with the Company.

21.No Oral Modification. This Agreement may only be amended in writing signed by
Executive and the Chairman of the Compensation Committee of the Board of
Directors of the Company.

22.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Utah, without
regard to the choice-of-law provisions. The Utah state courts located in Utah
County, Utah and/or the United States District Court for the District of Utah,
located in Provo, Utah, shall have exclusive jurisdiction and venue over all
controversies relating to or arising out of this Agreement. Executive hereby
expressly consents to the exclusive jurisdiction and venue of the Utah state
courts in Utah County, Utah and/or the United States District Court for the
District of Utah for any disputes arising out of or relating to this Agreement.

23.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by Executive within 21 days. Each Party has seven days
after that Party signs this Agreement to

 

--------------------------------------------------------------------------------

 

revoke it. This Agreement will become effective on the eighth (8th) day after
Executive signed this Agreement, so long as it has been signed by the Parties
and has not been revoked by either Party before that date (the “Effective
Date”).

24.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

25.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive expressly acknowledges that:

 

(a)

Executive has read this Agreement;

 

(b)

Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;

 

(c)

Executive understands the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)

Executive is fully aware of the legal and binding effect of this Agreement.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

COMPANYVIVINT SOLAR, INC.

                    
By:                                                                        

                     Name:                    
                                              

                    
Title:                                                                    

                    
Dated:                                                                  

EXECUTIVEBryan Christiansen, an individual

                          
                                                                                           

          (Signature)

                      Dated:                                                                  

 